Citation Nr: 1242096	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  11-21 988	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 7, 2006, for the award of death pension with entitlement to aid and attendance.


REPRESENTATION

Appellant represented by:	Victoria L. Collier, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1942 to February 1946.  He died in August 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

In the appellant's August 2011 VA Form 9, she requested a hearing before the Board.  In November 2012, the Board received notification from the appellant that she wished to withdraw such request.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1942 to February 1946.

2.  In November 2012, prior to the promulgation of a decision in the appeal, the Board was notified that the appellant's attorney had requested a withdrawal of her appeal in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by an appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On the November 2012 date of the videoconference hearing scheduled in this matter the RO advised the Board that that they had received a communication from the appellant's attorney requesting a withdrawal of the hearing request, as well as a withdrawal of the appeal; a faxed copy of such request from the RO to the Board was to follow.  There remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and the appeal in the matter must be dismissed.


ORDER

The appeal is dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


